Citation Nr: 1600007	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-48 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or secondary to diabetes mellitus.

5.  Entitlement to service connection for coronary artery disease, to include as due to Agent Orange exposure or secondary to diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for chloracne, to include as due to Agent Orange exposure.  

8.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to Agent Orange exposure or secondary to diabetes mellitus.  

9.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to Agent Orange exposure or secondary to diabetes mellitus.

10.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure or secondary to diabetes mellitus.

11.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure or secondary to diabetes mellitus.

12.  Entitlement to service connection for a right knee disorder.

13.  Entitlement to service connection for a left knee disorder.

14.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

15.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for duodenal ulcer.  

16.  Entitlement to an effective date earlier than May 5, 2009, for the award of service connection for restrictive lung disease.  

17.  Entitlement to an initial rating in excess of 30 percent for restrictive lung disease.

18.  Entitlement to an effective date earlier than May 5, 2009, for the award of service connection for a left varicocele.

19.  Entitlement to an initial compensable rating for a left varicocele.

20.  Entitlement to special monthly compensation based on housebound status.  

21.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.  

22.  Entitlement to specially adapted housing.

23.  Entitlement to a special home adaptation grant.  


REPRESENTATION

Veteran represented by:	Andrew Wener, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and B.B.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from July 2009, June 2012, December 2012, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In the July 2009 rating decision, the RO, inter alia, denied service connection for diabetes mellitus, prostate cancer, coronary artery disease, and erectile dysfunction, and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a duodenal ulcer.

In the June 2012 rating decision, the RO granted service connection for restrictive lung disease and assigned an initial 30 percent rating, effective May 5, 2009.  In addition, the RO granted service connection for a left varicocele and assigned an initial noncompensable rating, effective May 5, 2009.  

In the December 2012 rating decision, the RO denied service connection for obstructive sleep apnea, a right knee disability, and a left knee disability.  

In the August 2013 rating decision, the RO denied service connection for PTSD, chloracne, and peripheral neuropathy of the right and left upper and lower extremities, as well as special monthly compensation based on housebound status or the need for aid and attendance, and a special home adaptation grant or specially adapted housing.  

In April 2015, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for obstructive sleep apnea and a right and left knee disorder, an initial rating in excess of 30 percent for restrictive lung disease, and special monthly compensation based on housebound status or the regular aid and attendance of another person are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In reviewing the record, the Board notes that the Veteran has initiated an appeal of a November 2014 rating decision which granted service connection for tinnitus and assigned an initial 10 percent rating, effective March 27, 2014; and which denied a compensable rating for bilateral hearing loss.  The Board's review of the record reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era, his overseas service did not include duty or visitation in Vietnam or presence in the inland waters of Vietnam, and the record shows that he was not exposed to an herbicide agent such as Agent Orange during active service.

2.  Prostate cancer was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service prostate cancer is causally related to his active service or any incident therein.  

3.  Diabetes mellitus was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service diabetes mellitus is causally related to his active service or any incident therein.  

4.  Hypertension was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service hypertension is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.  

5.  Coronary artery disease was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service coronary artery disease is causally related to his active service or any incident therein.  

6.  Erectile dysfunction was not present during the Veteran's active service or for many years thereafter and the record contains no indication that the Veteran's post-service erectile dysfunction is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.  

7.  The Veteran does not currently have chloracne.  

8.  Peripheral neuropathy of the right or left upper extremity was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation and the record contains no indication that the Veteran's post-service peripheral neuropathy of the right or left upper extremity is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.  

9.  Peripheral neuropathy of the right or left lower extremity was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation and the record contains no indication that the Veteran's post-service peripheral neuropathy of the right or left lower extremity is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.  

10.  The Veteran does not have PTSD.

11.  In a March 1997 decision, the Board denied service connection for a duodenal ulcer.  The Veteran did not appeal the Board's decision.  

12.  In February 2008, the Veteran requested reopening of his claim of service connection for an ulcer.  

13.  Evidence received since the final March 1997 Board decision denying service connection for a duodenal ulcer is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.   

14.  The Veteran's claim of service connection for restrictive lung disease was received by VA on May 5, 2009.  

15.  The Veteran's claim of service connection for a left varicocele was received by VA on May 5, 2009.  

16.  Since the award of service connection, the Veteran's left varicocele has been manifested by an atrophic left testicle.  The service-connected left varicocele is otherwise asymptomatic, with no associated pain, voiding dysfunction, urinary frequency, obstructive voiding, urinary tract infection, renal dysfunction, or erectile dysfunction.

17.  None of the Veteran's service-connected disabilities involve the loss or loss of use either lower extremity, blindness, or the anatomical loss or loss of use of either hand.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Diabetes mellitus was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Hypertension was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  Coronary artery disease was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  Erectile dysfunction was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  Chloracne was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  Peripheral neuropathy of the right and left upper extremity was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

8.  Peripheral neuropathy of the right and left lower extremity was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

9.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

11.  The March 1997 Board decision denying service connection for a duodenal ulcer is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 20.1100 (1996). 

12.  New and material evidence has not been received to warrant reopening of the claim of service connection for a duodenal ulcer.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

13.  The criteria for an effective date earlier than May 5, 2009, for the award of service connection for restrictive lung disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

14.  The criteria for an effective date earlier than May 5, 2009, for the award of service connection for a left varicocele have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (2015).

15.  The criteria for an initial compensable rating for a left varicocele have not been met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7523 (2015).

16.  The criteria for specially adapted housing or a special home adaptation grant have not been not met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. § 3.809, 3.809a (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.

With respect to VA's duty to notify, the record shows that in August 2006, May 2009, July 2009, September 2012, and March 2013 letters issued prior to the initial decisions on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the Veteran's claims, most recently in the June 2012 and February 2014 Supplemental Statements of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

The Board observes that the issues of entitlement to an initial compensable rating for a left varicocele and earlier effective dates for the award of service connection for a left varicocele and restrictive lung disease stem from an appeal of the initial rating and effective dates assigned following an award of service connection.  Under these circumstances, additional VCAA notice is not required.  Dingess/Hartman, 19 Vet. App. at 490 ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, under these circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id. 

In that regard, the Board finds that the notification requirements of 38 U.S.C.A. 
§§ 5104 and 7105 have been met with respect to these issues.  A review of the record indicates that the Veteran was duly provided notice of the decision on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision.  Following receipt of his notice of disagreement, the Veteran was appropriately notified of the pertinent criteria regarding the issues of entitlement to a higher initial rating and an earlier effective date.  The Board notes that neither the Veteran nor his attorney has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to VA's duty to assist, the Board also finds that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. 
§ 3.159 (2015).  Neither the Veteran nor his attorney has argued otherwise.  

The record shows that VA has obtained the Veteran's complete service treatment and personnel records, as well as all available and relevant post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  VA has also undertaken appropriate evidentiary development efforts in connection with the Veteran's claims of herbicide exposure, including undertaking the necessary efforts to obtain any available records of herbicide exposure or service in Vietnam.  Based on the responses received, the Board finds that all potential avenues of development have now been exhausted.  Neither the Veteran nor his attorney has argued otherwise or identified any other potential avenue of development.  

The Veteran has also been afforded a VA medical examination in connection with his claim for a higher initial rating for a left varicocele.  38 C.F.R. § 3.159(c) (4)(2014).  The Board finds that the examination report, together with the other evidence of record, contains the necessary findings upon which to decide this issue.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Board also notes that the record does not show, nor has the Veteran contended, that his service-connected left varicocele has increased in severity or otherwise materially changed since the most recent examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).   

Although the Veteran was not afforded a VA medical examination in connection with the claims of service connection adjudicated below, the Board finds that one is not necessary.  As set forth in more detail below, the evidence does not establish any event, injury, or disease during service regarding the Veteran's prostate cancer, diabetes mellitus, hypertension, coronary artery disease, erectile dysfunction, chloracne, peripheral neuropathy, right or left knee disabilities, and PTSD.  Moreover, the record contains no indication that his current prostate cancer, diabetes mellitus, hypertension, coronary artery disease, erectile dysfunction, peripheral neuropathy, or PTSD are causally related to his active service, any incident therein, or any service-connected disability.  Finally, the record shows that the Veteran does not currently have either chloracne or PTSD.  Under these circumstances, an examination or opinion is not necessary with respect to these claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  Similarly, although the Veteran was not afforded a VA medical examination in connection with his application to reopen the previously denied claim of service connection for a duodenal ulcer, the Board concludes that one is not necessary.  As set forth below, because the Board has determined that new and material evidence has not been received to reopen the claim, an examination is not necessary.  38 C.F.R. § 3.159(c)(4) (providing that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured).  Finally, the Board finds that an examination is not necessary with respect to the Veteran's claim for specially adapted housing or a special home adaptation grant.  As set forth below, those claims have been denied as a matter of law.  Given the nature of the Veteran's service-connected disabilities and the applicable legal criteria to establish basic eligibility for specially adapted housing or a special home adaptation grant, an examination would serve no useful purpose.  Thus, any deficiency in VA's development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

The Veteran was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified all of the issues on appeal.  The Veteran and his attorney, however, elected to limit the hearing to the issues of entitlement to service connection for sleep apnea and a rating in excess of 30 percent for restrictive lung disease.  The hearing focused on the elements necessary to substantiate those claims and the Veteran, through his testimony and questioning by his attorney, demonstrated his actual knowledge of the elements necessary to substantiate his claim.   As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided. 


Background

In pertinent part, the Veteran's service treatment records show that at his June 1967 service enlistment medical examination, a scar on the left knee was noted.  No other abnormalities were identified.  

In-service treatment records are negative for pertinent complaint or abnormalities.  

At his February 1970 service separation medical examination, the examiner again noted a scar on the Veteran's left knee as well as a left varicocele.  The Veteran's skin, genitourinary system, heart, vascular system, abdomen and viscera, anus and rectum (including the prostate), upper and lower extremities, musculoskeletal system, and neurologic systems were examined and determined to be otherwise normal.  Psychiatric evaluation was also normal.  Laboratory testing was negative, including for sugar in the urine, as was a chest X-ray.  

The Veteran's service personnel records show that he served aboard the U.S.S. Hancock, an aircraft carrier.  He was awarded the Vietnam Service Medal, a Vietnam Campaign Medal, and a Navy Unit Commendation Ribbon.  The Veteran's personnel records contain a citation indicating that all personnel attached to the U.S.S. Hancock and serving on board the vessel during the period from August 1968 to February 1969 were authorized to wear the Navy Unit Commendation Ribbon for contributing to operations in Southeast Asia.  During his tour of duty aboard the U.S.S. Hancock, the Veteran served as Quartermaster of the Watch.  His duties included plotting and tracking storms, picking up messages, general errands, keeping track of aircraft arrivals and departures, and routing messages and correspondence.  

In December 1993, the Veteran submitted an original application for VA compensation benefits, seeking service connection for a duodenal ulcer.  His application is entirely silent for mention of any other pertinent disability, including sleep apnea, prostate cancer, diabetes mellitus, hypertension, coronary artery disease, erectile dysfunction, chloracne, peripheral neuropathy, a knee disability, or PTSD.  Medical records obtained in support of the application are similarly silent for reference to any other pertinent disability.  

That medical evidence includes private clinical records, dated from February to September 1981, showing treatment for a gastric ulcer and possible duodenal ulcer.  The diagnosis was peptic ulcer disease.  

That medical evidence also includes a January 1994 VA medical examination report showing that during the examination, the Veteran reported a history of a developing a duodenal ulcer in 1973, after his separation from active service.  He indicated that he was currently asymptomatic.  Examination was normal in all pertinent respects, including examination of the Veteran's skin, cardiovascular system, respiratory system, digestive system, genitourinary system, musculoskeletal system, nervous system, and endocrine system.  The Veteran's prostate was not enlarged and the surface was smooth and firm.  His blood pressure was within normal limits, 135/85.  The diagnosis was history of a duodenal ulcer.  

In a May 1994 rating decision, the RO denied service connection for a duodenal ulcer, noting that Veteran's February 1970 military discharge examination showed that his abdomen was normal, and that the post-service record established that an ulcer had not been present until 1973, three years after discharge.  The Veteran was notified of the RO's determination and his appellate rights in a May 1994 letter, and he initiated an appeal later that month.  

The RO thereafter obtained additional private clinical records, dated from November 1971 to October 1987.  In pertinent part, these records show treatment for a duodenal ulcer in April 1973.  In April 1980, the Veteran was treated for peptic ulcer disease.  In February 1986, X-ray studies of the right knee were negative for injury or joint abnormality.  In June 1986, the Veteran was diagnosed as having prostatitis.  In July 1987, the Veteran was treated for a right knee injury after he twisted it while at work.  X-ray studies were again negative for bone or joint abnormality.  

At a September 1994 hearing held in connection with the Veteran's claim, he testified that he first began to experience stomach discomfort in service but did not seek medical treatment as he assumed that it was due to stress.  He indicated that it was not until 1973 when he sought treatment because his symptoms had become severe at that time.  

In support of his claim, the Veteran submitted a September 1994 letter from his private physician who indicated that the Veteran had been his patient from November 1971 to August 1987.  The physician noted that the Veteran had been treated for a duodenal ulcer in April 1973.  The physician indicated that prior to that time, there was no record of an ulcer and he was therefore unable to state whether the Veteran's ulcer was service-connected since he had nothing in his files to suggest the condition was present prior to April 1973.  

In a September 1994 decision, a Hearing Officer, after considering the Veteran's testimony and the additional evidence discussed above, concluded that the record did not demonstrate that an ulcer condition had been present during service, manifest to a compensable degree within one year of discharge, nor was there evidence indicating that the post-service ulcer condition was related to service.  A Statement of the Case addressing the issue of entitlement to service connection for an ulcer disability was provided to the Veteran in November 1994.

The RO thereafter received additional service treatment records pertaining to the Veteran.  These records were negative for complaints or findings of an ulcer disability.  In a May 1995 rating decision, the RO concluded that such evidence did not warrant a change in the prior decision.  The Veteran thereafter perfected an appeal.  

In a March 1997 decision, the Board denied service connection for a duodenal ulcer, finding that a duodenal ulcer had not been present during service or manifest to a compensable degree within one year of separation, nor did the record contain probative evidence linking any current duodenal ulcer to active service.  The Veteran did not appeal the Board's decision.  

In July 2006, the Veteran submitted additional claims for VA compensation, seeking service connection for prostate cancer, diabetes mellitus, erectile dysfunction, hypertension, and coronary artery disease.  He indicated that he had served in Vietnam from September 1968 to February 1970.  

In August 2006, in response to a request from VA, the service department indicated that they had no records indicating that the Veteran had been exposed to herbicides in service.  

In support of his claims, the RO obtained private clinical records dated from March 1995 to July 2001.  In pertinent part, these records show treatment for multiple chronic conditions, including diabetes mellitus (first noted in October 1998), hypertension (first noted in July 1998), a duodenal ulcer (first noted in December 1996), and heart disease (diagnosed in March 2000).  In addition, these records show that in September 1999, the Veteran was diagnosed as having dermatitis due to plants in September 1999.  No chloracne was noted.  In February 2000, the Veteran sought treatment for right arm and shoulder pain after he was involved in a motor vehicle accident in which he was hit from behind.  In July 2000, he was diagnosed as having erectile dysfunction.  

In pertinent part, additional private clinical records, dated from April 2002 to December 2005 show continued treatment for his multiple chronic conditions.  In February 2003, the Veteran was treated for penile dermatitis.  In August 2003, the Veteran reported recurrent numbness and tingling in his extremities.  The assessment was diabetic neuropathy.  In May 2002 and January 2005, nerve conduction testing was consistent with peripheral neuropathy in the upper and lower extremities.  

Records obtained from the Social Security Administration reflect that the Veteran was awarded disability benefits effective July 2006 for prostate cancer and a back disability.  

In pertinent part, VA clinical records obtained by the RO show that in February 2006, the Veteran sought to establish care with VA.  At that time, a PTSD screen was positive but the Veteran declined a referral for an evaluation.  The remaining VA clinical records are silent for complaints or findings of any psychiatric disorder, including PTSD.  In March 2006, the Veteran participated in an Agent Orange Registry examination.  He reported that he had diabetes mellitus diagnosed in March 1998 and hypertension diagnosed in about 1994.  He reported Vietnam service from 1968 to 1970.  He claimed that while he was there, his position was over flown by aircraft spraying some type of material on two occasions.  He indicated that he also went into areas of defoliation.  He denied having had a skin reaction or being treated for any skin problem in Vietnam, including athlete's foot and jungle rot.  He also denied developing any persistent skin problems since returning from Vietnam.  On examination, the examiner determined that the Veteran did not have chloracne, porphyria cutanea tarda, cutaneous lymphomas, tinea pedis, tinea corporis, tinea versicolor, dermatofibromas, skin cancer, seborrheic dermatitis, seborrheic keratoses, or actinic keratoses.  The diagnoses included diabetes, hypertension, knee pain, erectile dysfunction, and personal exposure history to Agent Orange.  

Additional VA clinical records show that in June 2006, the Veteran was referred for a prostate biopsy secondary to elevated PSA findings.  The results showed adenocarcinoma of the prostate.  The Veteran thereafter participated in counseling in connection with his prostate cancer treatment.  He was consistently described as having a friendly, open mood, with an ability to engage easily with others.  His affect was noted to be bright and upbeat.  The examining psychologist consistently found that no issues were raised.  In June 2006, the Veteran received assistance from a VA social worker in completing a claim for VA compensation for residuals of exposure to Agent Orange.  He reported that he served in the Navy and was assigned to the U.S.S. Hancock.  He indicated that he made frequent trips from his ship to the Vietnam shore to deliver supplies, equipment, and personnel.  He said that he regularly spent the night when he made deliveries.  In July 2006, a bone scan showed increased activity at the bilateral medial knee joints.  The assessments included degenerative changes.  In January 2007, the Veteran reported that he had been trying to exercise, but that his knees became painful.  The impression was knee arthralgia.  

In February 2008, the Veteran requested reopening of his claim of service connection for an ulcer.  

In a March 2009 statement, the Veteran indicated that during his tour of duty aboard the U.S.S. Hancock, he had visited many ports of call, including the Philippines, Japan, and Hong Kong, in which he had indulged in various foods.  He indicated that after service, in 1971 or 1972, he went to the doctor after he developed severe abdominal pain and was diagnosed as having an ulcer.  He indicated that in 1997, he tested positive for H. Pylori bacteria.  He indicated that it was his belief that he had contracted this bacteria in service as a result of eating exotic foods and that this had caused his ulcer. 

On May 5, 2009, VA received the Veteran's claims of service connection for a lung disability and a left varicocele.

In June 2009, in response to a request from the RO, the service department responded that they were unable to verify that the Veteran had served in the Republic of Vietnam.  It was noted that his service records contained only one document showing that he served aboard the U.S.S. Hancock in 1968.  There was no documentation showing that he was on board that ship when it was in the Republic of Vietnam in 1970.  

In a June 2009 memorandum, the RO noted its formal finding of a lack of verification of service in Vietnam for the Veteran.  The RO noted that the Veteran had been stationed aboard the U.S.S. Hancock during his tour in Southeast Asia, an aircraft carrier which did not dock in any harbor in Vietnam.  The RO further noted that the Veteran's military occupational specialty during his tour in Vietnam did not require travel to or visitation in Vietnam.  The RO further noted that a review of the Veteran's military service records did not show that he was assigned to or visited Vietnam.  

In pertinent part, subsequent records received in support of the claims included VA clinical records showing that in January 1994, an EGD showed a spastic irritable duodenal bulb.  The possibility of a duodenal bulb ulcer could not be ruled out.  There was no radiographic evidence of hiatal hernia, gastroesophageal reflux, or gastric ulcers.  In February 2009, an ophthalmology examination revealed that the Veteran did not have diabetic retinopathy.  He had a questionable diagnosis of glaucoma with no visual field defects, as well as astigmatism, presbyopia, myopia and hyperopia.  Additional VA clinical records dated to November 2010 show continued treatment for multiple chronic conditions, including hypertension, diabetes, coronary artery disease, and bilateral knee pain, peripheral neuropathy secondary to uncontrolled diabetes mellitus.

In his December 2010 substantive appeal, the Veteran reported that he had been exposed to Agent Orange while onboard the aircraft carrier Hancock.  He indicated that he had contact with planes and equipment coming from Vietnam.  

At a March 2011 hearing, the Veteran testified that he had served aboard the U.S.S. Hancock when it operated in the waters off Vietnam.  He estimated that the ship came within approximately 10 miles of shore.  He acknowledged, however, that he never had the opportunity to go onshore or step foot in Vietnam.  Transcript at page 2.  

Additional private clinical records obtained in support of the claims show continued treatment for multiple chronic conditions, including cardiomyopathy, coronary artery disease, hypertension, morbid obesity, peripheral vascular disease, prostate cancer, diabetic nephropathy, renal insufficiency and diabetes mellitus.  In January 2012, the Veteran had a stent placement following a myocardial infarction.  Also in January 2012, it was noted that he had severe osteoarthritis of both knees, likely from his obesity.  In February 2012, the Veteran was diagnosed as having severe sleep apnea and prescribed a CPAP machine.  

The Veteran underwent VA medical examination in May 2012.  He reported the onset of a left varicocele in 1970.  He indicated that the varicocele was not painful.  After examining the Veteran and reviewing the claims folder, the examiner concluded that the varicocele was at least as likely as not incurred in service.  The examiner noted that the Veteran currently had a varicocele which is in similar locale as that documented in service medical records.  

In a June 2012 rating decision, the RO granted service connection for a left varicocele and assigned an initial noncompensable rating, effective May 5, 2009.  In addition, the RO granted service connection for restrictive lung disease and assigned an initial 30 percent rating, effective May 5, 2009.  

In July 2012, the Veteran submitted a claim of service connection for a bilateral knee disability.  

In support of his claim, the Veteran submitted a letter from his former spouse, to whom he had been married from 1977 to 2004.  She indicated that the Veteran suffered from knee pain which prevented him from enjoying sports.  

In a December 2012 statement, the Veteran indicated that his position in the Navy had been in a stressful, life and death environment.  He indicated that he had also worked under a racist.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases, including arthritis, diabetes mellitus, cardiovascular-renal disease, organic diseases of the nervous system, ulcers, and malignant tumors, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

VA's Adjudication Procedure Manual includes a list of ships which operated temporarily in Vietnam's inland waterways or those which docked to the shore.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b.   

The list of ships operating temporarily on Vietnam's inland waterways includes "blue water" ships which operated primarily on Vietnam's offshore waters but entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  All Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.  Id.  The Board observes that this list, however, does not include the U.S.S. Hancock.  

Similarly, the list of ships that docked to shore or pier in Vietnam includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, VA assumes that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any Veteran aboard a ship at the time of docking will be eligible for the presumption of exposure if that veteran provides a lay statement of personally going ashore.  Id.  In this case, however, the record does not establish that the U.S.S. Hancock docked in Vietnam. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Entitlement to service connection for prostate cancer, diabetes mellitus, hypertension, coronary artery disease, erectile dysfunction, chloracne, peripheral neuropathy of the right and left upper and lower extremities

The Veteran seeks service connection for prostate cancer, diabetes mellitus, hypertension, coronary artery disease, chloracne, and peripheral neuropathy of the right and left upper and lower extremities.  He contends that these conditions are the result of his exposure to Agent Orange.  Alternatively, the Veteran contends that his hypertension, coronary artery disease, and peripheral neuropathy, as well as his erectile dysfunction, are secondary to his diabetes mellitus.  After carefully considering the Veteran's contentions in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claims. 

As a preliminary matter, the Board finds that the record on appeal establishes that prostate cancer, diabetes mellitus, hypertension, coronary artery disease, erectile dysfunction, chloracne, and peripheral neuropathy of the right and left upper and lower extremities were not present during the Veteran's active duty or manifest to a compensable degree within in the first post-service year.  As set forth in detail above, the Veteran's service treatment records are silent for mention of any of these conditions and his February 1970 service separation medical examination was normal in all pertinent respects.  The post-service record on appeal is similarly negative for complaints or findings of any of these conditions within the first post-service year or, indeed, for many years thereafter.  

In fact, the record reflects that the Veteran was not diagnosed as having prostate cancer until in June 2006, more than thirty-six years after service separation.  He was not diagnosed as having diabetes mellitus until 1998, approximately twenty-eight years after service separation.  He was not diagnosed as having hypertension until 1994 to 1998, twenty-four to twenty-eight years after service separation.  He was not diagnosed as having coronary artery disease until March 2000, more than thirty years after service separation.  He was not diagnosed as having erectile dysfunction until July 2000, more than thirty years after service separation.  Finally, the record shows that the Veteran was not diagnosed as having peripheral neuropathy of the right and left upper and lower extremities until May 2002, more than thirty-two years after service separation.  The Veteran has never been diagnosed as having chloracne.  

Based on the foregoing, the Board finds that the most probative evidence establishes that prostate cancer, diabetes mellitus, hypertension, coronary artery disease, erectile dysfunction, chloracne, and peripheral neuropathy of the right and left upper and lower extremities were not present during the Veteran's active duty or manifest to a compensable degree within the first post-service year.  Indeed, neither the Veteran nor his attorney has ever contended otherwise.   

Rather, the Veteran contends that his prostate cancer, diabetes mellitus, hypertension, coronary artery disease, chloracne, and peripheral neuropathy of the right and left upper and lower extremities are causally related to exposure to Agent Orange in service. 

With respect to the Veteran's claim of service connection based on Agent Orange exposure, the Board first notes that service department records establish that the Veteran did not serve in Vietnam during the Vietnam era, nor did he have overseas service which involved duty or visitation in Vietnam.  Although the Veteran originally reported in a clinical setting that he made frequent trips from his ship to the Vietnam shore, more recently he has acknowledged that he never had the opportunity to go onshore or step foot in Vietnam.  See e.g. Transcript of March 2011 hearing at page 2.  The Board observes that the Veteran's attorney has never argued otherwise.  The Board finds, then, that the Veteran either clarified his earlier statement or has provided inconsistent statements; these statements thus lack credibility and the Board does not find that the Veteran set foot in Vietnam.  Under these circumstances, the Veteran is not entitled to the legal presumption of Agent Orange exposure.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  

Additionally, the record on appeal indicates that the service department has advised VA that their records contain no indication that the Veteran was exposed to herbicides such as Agent Orange during his period of active duty.  Finally, as set forth above, the Board notes that the U.S.S. Hancock, the aircraft carrier on which the Veteran was stationed, did not operate in Vietnam's inland waterways nor did she dock to the shore.  Under these circumstances, the Board finds that the evidence establishes that the Veteran was not exposed to Agent Orange in service.

In reaching this decision, the Board has considered the Veteran's assertions to the effect that he was exposed to Agent Orange during his period of active duty.  As set forth above, he has contended, for example, that he was exposed to Agent Orange on the deck of the U.S.S. Hancock, including while cleaning aircraft returning from Vietnam.  The Board assigns far more probative weight to the objective service department records discussed above than to the unsubstantiated assertions of the Veteran offered in the context of a claim for monetary benefits.  Based on the evidence currently of record, therefore, the Board finds that in-service exposure to an herbicide agent such as Agent Orange has not been established, nor may it be presumed.  38 C.F.R. § 3.309(e) (2015).  Thus, although the record contains medical evidence linking Agent Orange exposure to the claimed conditions, and although VA has recognized such an association, because the most probative evidence of record indicates that the Veteran was not exposed to Agent Orange in service, the opinions and the record as a whole provides no basis upon which to grant the claims.  The Board further notes that there is no other probative evidence of record which contains any indication that the Veteran's prostate cancer, diabetes mellitus, hypertension, coronary artery disease, erectile dysfunction, any chloracne, or peripheral neuropathy of the right and left upper and lower extremities, are otherwise casually related to the Veteran's active service, any incident therein, or are causally related to or aggravated by any service-connected disability.  

In summary, the Board finds that the most probative evidence shows that prostate cancer, diabetes mellitus, hypertension, coronary artery disease, erectile dysfunction, and peripheral neuropathy of the right and left upper and lower extremities were not present during the Veteran's active service or for many years thereafter and the record contains no indication that his post-service prostate cancer, diabetes mellitus, hypertension, coronary artery disease, erectile dysfunction, and peripheral neuropathy of the right and left upper and lower extremities, are causally related to his active service or any established event therein, nor are they casually related to or aggravated by any service-connected disability.  Finally, the record shows that the Veteran does not have chloracne.  For these reasons, the preponderance of the evidence is against these claims.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53. 

Entitlement to service connection for PTSD

The Veteran seeks service connection for PTSD.  Neither he nor his attorney has offered any contentions in support of this claim.  After carefully considering the record on appeal in light of the applicable legal criteria, the Board finds that the preponderance of the evidence is against the claim.  

In that regard, the Board notes that the record on appeal, which contains medical records spanning nearly five decades, is entirely negative for any indication that the Veteran has ever been diagnosed as having any psychiatric disability, to include PTSD.  Indeed, neither he nor his attorney has indicated otherwise or pointed to any outstanding evidence relevant to this claim.  

The Board has carefully reviewed the voluminous evidence of record.  In pertinent part, the record shows that in February 2006, when the Veteran first sought to establish care with VA, a PTSD screen was positive but the Veteran declined a referral for an evaluation.  Subsequent clinical records are entirely negative for complaints or findings of a psychiatric disability or symptoms, including PTSD.  In fact, the record shows that the Veteran thereafter participated in regular counseling in connection with his treatment for prostate cancer.  Without exception, the examining psychologist consistently described the Veteran as having a friendly, open mood, with an ability to engage easily with others.  His affect was noted to be bright and upbeat.  It was determined that no issues were raised as a result of these sessions.  

After carefully considering the record, the Board finds that the most probative evidence of record establishes that the Veteran does not currently have PTSD, nor has he had PTSD for any period of the claim.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent).  As the most probative evidence indicates that the Veteran does not have PTSD, service connection for that disorder is not warranted.  The Board concludes that the preponderance of the evidence in this case is against the claim of service connection for PTSD.   38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.   


Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for duodenal ulcer 

In general, decisions of the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As set forth above, in a March 1997 decision, the Board denied service connection for a duodenal ulcer, finding that a duodenal ulcer had not been present during service or manifest to a compensable degree within one year of separation, nor did the record contain probative evidence linking any current duodenal ulcer to active service.  In its decision, the Board expressly considered the Veteran's contentions to the effect that although he was not treated for an ulcer until 1973, three years after service separation, he developed stomach discomfort in service which was the result of stress and foods eaten while in foreign countries.  

The record shows that the Veteran did not appeal the Board's March 1997 decision, nor was new and material evidence received within one year of the decision.  Neither he nor his attorney has contended otherwise.  Thus, the Board's March 1997 decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 20.1104 (1996). 

The Veteran now seeks to reopen his claim of service connection for an ulcer based on the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in March 1997.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156. 

The additional evidence received since the final March 1997 Board decision includes statements from the Veteran to the effect that he developed stomach discomfort in service as a result of eating foods in foreign countries.  The additional evidence also includes post-service clinical records noting a history of an ulcer, as well as current treatment for gastric complaints.  In January 1994, for example, the Veteran underwent an EGD which showed a spastic irritable duodenal bulb, and the possibility of a duodenal bulb ulcer could not be ruled out.  

The Board finds that the statements discussed above are cumulative and redundant of the evidence of record at the time of the prior final denial of the claim.  Thus, the Board concludes that this evidence is not new and material.  38 C.F.R. § 3.156 (2015).  Similarly, the Board finds that the clinical evidence received since the prior final denial of the claim is also cumulative.  Although these clinical records note a history of an ulcer as well as current ulcer symptoms, none of this evidence contains any indication that a current ulcer condition is causally related to service or any incident therein.  Cf. Cox v. Brown, 5 Vet. App. 95 (1993) (holding that records showing treatment years after service which do not link the post-service disorder to service are not considered new and material evidence). The additional clinical evidence does not relate to an unestablished fact necessary to substantiate the claim, nor would it trigger VA's duty to assist.  38 C.F.R. § 3.156 (2015).  

For these reasons, the Board finds that the additional evidence received since the final March 1997 Board decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claim of service connection for a duodenal ulcer is not reopened.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an effective date earlier than May 5, 2009, for the award of service connection for restrictive lung disease and a left varicocele

In general, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).

As set forth above, the Veteran's claims of service connection for restrictive lung disease and a left varicocele were received by VA on May 5, 2009.  In a June 2012 rating decision, the RO granted service connection for restrictive lung disease and a left varicocele, effective May 5, 2009.  Neither the Veteran nor his attorney has disputed these facts.  

The Veteran has appealed the effective date assigned by the RO, although neither he nor his attorney has provided any argument in support of the claim.  

Based on the undisputed facts of this case, the Board finds that an earlier effective date is not warranted.  Again, the Veteran's claims were received by VA on May 5, 2009, the effective date currently in effect.  Neither the Veteran nor his attorney has identified an earlier document or communication which could constitute an earlier claim, nor any other basis upon which an earlier effective date could be assigned.  A review of the record indicates that no earlier claim for restrictive lung disease and a left varicocele was received.  Furthermore, the Veteran's left varicocele was present at discharge, so the later of the two dates is the date of claim in 2009.  As for restrictive lung disease, it too appears to have been present prior to 2009.  Accordingly, no earlier effective date is warranted.  Under the undisputed facts in this case, there is no legal basis to grant the benefit sought.  

Entitlement to an initial compensable rating for a left varicocele

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.   Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In this case, as set forth above, in a June 2012 rating decision, the RO granted service connection for a left varicocele and assigned an initial noncompensable rating.  The RO rated the Veteran's left varicocele by analogy to atrophy of the testis, under Diagnostic Code 7523.  The Veteran has appealed the initial rating assigned, although neither he nor his attorney has provided any specific contentions in support of the appeal.  

Under Diagnostic Code 7523, a noncompensable rating is assigned where there is complete atrophy of one testicle.  A 20 percent rating is assigned where there is complete atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523 (2015).

In this case, the evidence does not show, nor does the Veteran contend, that he exhibits complete atrophy of both testes.  Indeed, the May 2012 VA medical examination showed that although the Veteran's left testicle was atrophic and one half to one third of normal size, his right testicle was normal.  There is no other clinical evidence of record to suggest otherwise, nor has the Veteran or his attorney pointed to any such evidence. 

The Board has considered alternative diagnostic codes, but is unable to find any provision would avail the Veteran of an initial compensable rating.  According to the record, the Veteran does not have dysfunction of the genitourinary system such as voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infection associated with the service-connected varicocele.  38 C.F.R. § 4.115a (2015).  Although the Veteran has been shown to have renal dysfunction and erectile dysfunction, these conditions have been shown to be associated with his nonservice-connected diabetes mellitus.  As such, these conditions may not be considered in rating the service-connected varicocele.  38 C.F.R. § 4.14 (2015).  

Similarly, the record shows that the Veteran's left varicocele is not painful.  Indeed, at the May 2012 VA medical examination, the examiner specifically indicated that the Veteran did not have pain of the varicocele.  Again, neither the Veteran nor his representative has contended otherwise.  Thus, the Board finds no basis upon which to assign a compensable rating analogous to painful scarring.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008, 2014).  

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  Again, however, the record indicates that the Veteran's left varicocele is asymptomatic beyond an atrophic left testis.  Absent any objective or subjective evidence that the Veteran's service-connected varicocele results in any impairment, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Entitlement to a special home adaptation grant or specially adapted housing

Eligibility for assistance in acquiring specially adapted housing may be issued to a Veteran who has a permanent and total service-connected disability due to:  (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or (3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809 (2015).   

The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2015).  

Alternatively, a certificate of eligibility for assistance in acquiring necessary special home adaptations or for assistance in acquiring a residence already adapted with necessary special features is available to a Veteran with the requisite service who does not qualify for specially adapted housing under the criteria cited above, but is entitled to compensation for permanent and total disability which:  1) is due to blindness in both eyes with 5/200 or less visual acuity or 2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2015). 

Applying the facts in this case to the criteria set forth above, the Board concludes that the Veteran is not legally entitled to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant.

In this case, service connection is in effect for restrictive lung disease, tinnitus, hearing loss, and a left varicocele.  Currently, the Veteran's combined disability rating is 40 percent, although his claim for a higher rating for his restrictive lung disease remains on appeal.  

Even assuming for the sake of argument that the Veteran were to be awarded a permanent and total disability rating due to restrictive lung disease or his pending claim of service connection for sleep apnea were to be granted, there would still be no basis on which to grant his claim.  None of the Veteran's service-connected disabilities results in the loss of use of either of his lower extremities, blindness, or the anatomical loss or loss of use of both hands.  Moreover, none of his pending claims would result in an award of service connection for a disability which produces such limitations.  Neither the Veteran nor his attorney has argued otherwise or pointed to any evidence which contains any indication that the Veteran meets any of the enumerated criteria for entitlement to specially adapted housing or a special home adaptation grant.  

In the absence of evidence showing that the Veteran meets any of the applicable legal criteria, Congress does not authorize VA to provide financial assistance in acquiring specially adapted housing or a special home adaptation grant.  Under these circumstances, the basic legal criteria for the benefit sought are not met.  



ORDER

Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or secondary to diabetes mellitus, is denied.

Entitlement to service connection for coronary artery disease, to include as due to Agent Orange exposure or secondary to diabetes mellitus, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for chloracne, to include as due to Agent Orange exposure, is denied.  

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to Agent Orange exposure or secondary to diabetes mellitus, is denied.  

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to Agent Orange exposure or secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure or secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure or secondary to diabetes mellitus, is denied.

Entitlement to service connection for PTSD is denied.

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for duodenal ulcer is denied.  

Entitlement to an effective date earlier than May 5, 2009, for the award of service connection for restrictive lung disease is denied.  

Entitlement to an effective date earlier than May 5, 2009, for the award of service connection for a left varicocele is denied.

Entitlement to an initial compensable rating for a left varicocele is denied.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.  


REMAND

Entitlement to service connection for obstructive sleep apnea

The Veteran seeks service connection for obstructive sleep apnea.  He contends that he has suffered from sleeping difficulties for many years and that his "crazy sleep" began during service.  In addition, at his April 2015 Board hearing, the Veteran testified that it was his understanding from his treating physicians that his current sleep apnea may be secondary to his service-connected restrictive lung disability.  In light of the Veteran's contentions and the evidence of record, the Board finds that a VA medical examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2014).  

Entitlement to an initial rating in excess of 30 percent for restrictive lung disease

At his April 2015 Board hearing, the Veteran testified that he had been under the treatment of a pulmonologist, Dr. Saheed Sharajai, and a primary care physician, Michelle Shilton.  He requested that VA assist him in obtaining treatment records from these providers.  

In addition, the Veteran claimed that since he was last examined for VA compensation purposes in May 2012, his service-connected lung disability had increased in severity.  Under these circumstances, the Board finds that a contemporaneous VA medical examination is necessary to ensure that the Veteran's lung disability is appropriately evaluated.  See 38 C.F.R. § 3.159(c) (2014); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Entitlement to service connection for a bilateral knee disability

VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, because there are currently diagnosed right and left knee osteoarthritis, lay evidence of strenuous duties during service, and lay evidence of knee symptoms after service discharge, remand for a VA examination is required.  

Entitlement to special monthly compensation based on housebound status or the need for the regular aid and attendance of another person

The Veteran's claims for special monthly compensation must be held in abeyance pending the development requested below.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, undertake reasonable efforts to obtain treatment records relevant to his claims from Dr. Saheed Sharajai and Dr. Michelle Shilton.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right and left disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the right and left knee disorders was caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  1) the Veteran's assertions regarding his in-service duties; 2) the buddy statement from the Veteran's ex-wife; 3) the service discharge examination; 4) private clinical records showing February 1986 and July 1987 X-ray studies of the right knee, performed following work related injuries; and 5) a January 1994 VA medical examination.

4.  After any additional records are associated with the claims file, afford the Veteran an examination for the purpose of ascertaining the etiology of his current sleep apnea.  Access to the claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the Veteran's current sleep apnea is (a) causally related to the Veteran's active service or any incident therein; or (b) causally related to or aggravated by his service-connected restrictive lung disease.  Explanations for all opinions must be provided.  In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his sleep apnea symptoms.  

5.  After any additional records are associated with the claims file, provide the Veteran with a VA medical examination for the purpose of clarifying the severity of his service-connected restrictive lung disease.  Access to the Veteran's electronic VA claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.   

After examining the Veteran and reviewing the record, including the results of any appropriate testing, the examiner should address the severity of the Veteran's restrictive lung disease.  He or she should delineate all pulmonary symptomatology identified on examination and comment on whether it is possible to distinguish the symptoms and effects of the service-connected lung disability from those attributable to any other diagnosed respiratory disorder.  If it is not medically possible to do so, the examiner should clearly so state.  A complete explanation must be provided for any opinion offered.   

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After conducting any additional development deemed necessary, readjudicate the claims, considering all the evidence of record.  If the claims remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Afterwards, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


